JOHN RAY & ASSOCIATES
New York Attorneys

 

MANHATTAN SUFFOLK COUNTY

5 E. 22 Street, 17 Floor Killer Bees 122 North Country Road

At Broadway Miller Place, New York 11764-1430
New York, New York 10010 631-473-1000

1-866-88NYLAW

SEND ALL MAIL TO:
P.O. BOX 5440
MILLER PLACE, NEW YORK 11764-1117

November 19, 2020

VIA ECF

Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Herdocia, Tatiana v. Southern Glazer’s Wine & Spirits, et al.
Civ. Dkt. No. 18-cv-5284 (JIMA) (ARL)
Our File No. 1663011N2418

Dear Judge Azrack,

I will have my Opposition Memorandum of Law to you before 12 pm today. We are
completing the typing. I only pray that the court will be merciful and understanding as to my late
submission, which is not my clients’ fault.

John Ray, Es

JR:sa

cc: Keith Thorell, Esq. (via ECF)
J. Warren Mangan, Esq. (via ECF)
Clients (via email)
